Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8 in the reply filed on 01/11/2021 is acknowledged.  The traversal is on the ground(s) that with the amendment to claims 9 and 12, the basis for the Restriction no longer applies.  Additionally, given the amendment made, there does not appear to be any serious burden associated with examining all of the claims in a single application.  This is not found persuasive because 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to a process, classified in B29C64/393.
II. Claims 9-15, drawn to an apparatus, classified in B22F3/1055.
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process.  For instance, the apparatus can be used in a process comprising non-fusible build material instead of fusible build material.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and
the inventions require different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
	The requirement is still deemed proper and is therefore made FINAL.
Claims 9-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/11/2021.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 5-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DE PENA et al. (2016/0332384).
	Regarding claims 1, 7, and 8, DE PENA et al. discloses a method comprising:

	at block 318-Fig.3, temperature distribution data in a selected region of the surface of the layer 502c may be averaged at points throughout the selected region to determine an average temperature [0080].  (determining, for each of a plurality of regions which comprise build material which is intended to fuse, an average temperature value of a plurality of neighboring regions);
	the selected region may comprise regions of layer 502c having different emissivities, for example including both of the regions 506 and 508. Thus, the selected region may comprise the entire measured area of the surface of the layer 502c. In this case, based on the determined regions 506 and 508, the temperature distribution data, which may initially at block 306 have been generated based on an assumption of a fixed conversion from radiant intensity to temperature and assuming an emissivity such as 100%, may be corrected based on the groupings and emissivity data. For example, in FIGS. 5a and 6a, if any of the regions 506 and 508 were determined at block 314 to have less than 100% emissivity, the temperature distribution data for those regions may be corrected. Then, the corrected temperature distribution data may be averaged at points throughout the regions 506 and 508 to determine an average temperature [0081] (replacing the initial temperature values with the average temperature values);
	at block 320, the determined average temperature may be compared with a predetermined target temperature stored in a memory of the controller 210. The target temperature may be set below a temperature at which the build material would experience coalescence in the presence of coalescing agent 504 [0083].  At decision 
	at block 324, the system 200 may attempt to achieve the predetermined target temperature by cooling or heating the layer 502c. This may be done passively or actively. In some examples, the controller 210 may generate compensation signals to send to devices in the system 200 that implement cooling or heating [0085].  Heating may be implemented, such as if the average temperature is lesser than the target temperature. The heating may be active. Based on the differences between the average temperature and the target temperature, a temperature compensation signal may be generated for each of the heating units 232. Each compensation signal may represent, for example, a voltage or current to be supplied to a respective heating unit 232. Each heating unit 232 may correspond to a region of pixels comprising a grid of pixels in the temperature distribution that likewise corresponds to a spatial region on the surface of the build material [0089] (controlling a heat source based on the representative temperature).
	Regarding claim 2, DE PENA et al. discloses although layers 502a-b are shown as completed in Figs. 5a-d for illustrative purposes, it is understood that two iterations of the blocks 304 to 330 may initially be applied to generate the layers 502a-b [0063].  At decision block 326, it may be determined whether an additional iteration of blocks 306 to 324 may be performed to bring the average temperature closer to the predetermined 
	Regarding claim 5, DE PENA et al. discloses at block 312, for each region of the current layer 502c, each previously completed layer may be associated with a weighting factor according to the respective previous layer's expected influence on a property of the current layer 502c, for example (1) actual surface temperature of the respective region of current layer 502c, and/or (2) properties that affect surface temperature measurements of the respective region of the current layer 502c, such as the emissivity of the surface of the current layer 502c [0068].
	Regarding claim 6, DE PENA et al. discloses the object design data may represent a three-dimensional model defining solid portions of each layer of the object being generated and/or properties of the object. The object design data may be used to generate the agent delivery control data 208, which may define locations of the build material in which agents are to be delivered and/or solidification is desired. Thus, the object design data and/or agent delivery control data 208 may be used by the controller 210 to determine previous layer data representing the weighting factors assigned to each of the previous layers for each region of the current layer 402c [0071]. At block 406, for each region of the current layer 502c, each previously completed layer may be associated with a weighting factor according to the respective previous layer's expected influence on (1) actual surface temperature of the respective region of current layer .
Allowable Subject Matter
Claims 3-4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123.  The examiner can normally be reached on Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


STELLA YI
Examiner
Art Unit 1742



/STELLA K YI/Primary Examiner, Art Unit 1742